Citation Nr: 0304263	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a service-connected 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran had active service from July 1961 to July 1965. 

The veteran was granted service connection for a psychiatric 
disability (denominated by the RO as chronic depressive 
neurosis) in a June 1974 rating decision.  

In February 1998, the RO received the veteran's claim for 
service connection for a cardiovascular disorder, claimed as 
secondary to his service-connected psychiatric disability.  
In a September 1998 rating decision, the RO denied the claim.  
The veteran disagreed with the September 1998 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in March 1999.  

In August 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  


FINDING OF FACT

The competent medical evidence of record does not establish a 
relationship between the veteran's cardiovascular disorder 
and his service connected psychiatric disability.




CONCLUSION OF LAW

A cardiovascular disorder is not proximately due to or the 
result of the veteran's service-connected psychiatric 
disability.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a cardiovascular disorder, claimed as secondary to his 
service-connected psychiatric disability. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a cardiovascular disorder by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) (previously the Court of Veterans' 
Appeals) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the June 2002 SSOC the RO denied 
service connection for a cardiovascular disorder based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications which applied the now 
obsolete well groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's August 2000 
remand, by the remand itself, by the September 1998 rating 
decision, by the January 1999 statement of the case (SOC), 
and by the June 2002 SSOC of the pertinent law and 
regulations and the need to submit additional evidence on his 
claims for service connection.  

The RO sent the veteran letters in June 1998 and November 
2000, specifically identifying evidence necessary to 
substantiate his claim.  In the November 2000 letter, the 
veteran was informed that VA would obtain any VA treatment 
records, as well as any non-VA records properly identified by 
him.  

Moreover, a letter was sent to the veteran in August 2001, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the August 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's August 2000 remand, 
the veteran underwent a VA examination, the results of which 
are reported below.  According to the RO, the veteran did not 
respond to June 1998 and November 2000 letters from the RO, 
requesting evidence.  Nevertheless, the RO obtained pertinent 
VA outpatient treatment records, as well as private medical 
records from Dr. J.W.R.L.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran's representative specifically contended in the 
February 2003 informal hearing presentation that the August 
2001 VA examination was inadequate.  He stated that the 
examiner was unaware of the full intent of secondary service 
connection and failed to address this issue fully.  He 
requested another review of the claims file to determine all 
aspects of service connection on a secondary basis.  

However, the Board finds that the examination report reflects 
a familiarity with and discussion of the issue presented.  
The examiner addressed the relationship between the veteran's 
current cardiovascular disorder and his service connected 
psychiatric disability, and he presented his opinion in those 
terms.  He displayed a familiarity with the veteran's 
clinical history and present complaints.  He stated that he 
reviewed the claims file, and further stated that his 
conclusion was based on the opinions of two board certified 
cardiologists.  The Board can find nothing to indicate that 
the examination was cursory or that the examiner did not have 
an adequate understanding of the question asked of him.  

The Board wishes to make it clear that it is its 
responsibility, not that of the VA examiner, to adjudicate 
the veteran's claim.  The examiner was requested in the 
Board's August 2000 remand to furnish certain medical opinion 
evidence.  The examiner did so.  That the examiner's findings 
do not support the veteran's complaints is not a reason to 
find the examination inadequate.  

Moreover, as a person without medical training, the veteran's 
representative is not competent to comment on matters 
requiring medical expertise, such as the adequacy of a 
medical examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, the Board rejects the 
contention of the representative, and the request that 
another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in the March 1999 VA Form 9 
that he did not want a BVA hearing.  The veteran requested a 
personal hearing before a RO Hearing Officer, and one was 
scheduled for him; however, in a January 2000 letter, he 
requested that the hearing be canceled.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West Supp. 2002).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 
3.310(a) (2002).  

In order to establish service connection for the claimed 
disorder on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).   A determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted above, the veteran seeks service connection for a 
cardiovascular disorder, claimed as secondary to his service-
connected psychiatric disability.  

The veteran has not contended that his current cardiovascular 
disorder was directly related to active service, and the 
Board finds that there is no evidence of complaints, 
symptomatology, diagnosis or treatment for a cardiovascular 
disorder during service.  Further, there is no competent 
medical evidence of record linking the veteran's current 
cardiovascular disorder to his period of active service.  
Accordingly, service connection for the veteran's claim on a 
direct basis is not warranted. 

The Board also wishes to make mention of 38 C.F.R. § 3.310(b) 
(2001), which provides for presumptive secondary service 
connection for cardiovascular disease secondary to service-
connected amputation of a lower extremity or extremities.  
Thee is no evidence that such is the case here, and the 
veteran himself does no so contend.

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.  

With respect to Wallin element (1), current disability, the 
evidence of record reflects a current diagnosis of a 
cardiovascular disorder.  VA treatment records show that the 
veteran was originally diagnosed with arteriosclerotic heart 
disease in 1990.  A February 1993 hospitalization report 
shows that the veteran underwent triple coronary artery 
bypass surgery in October 1990.  Following that procedure, it 
appears from the veteran's statements in a December 1997 
treatment note, that he had basically good health until 1997, 
when he sought treatment for complaints of chest pressure.  
He was told that he suffered a myocardial infarction and that 
his heart valve might have been damaged.  He underwent a 
cardiac catheterization and a stent placement in December 
1997, due to completely occluded coronary arteries.  Based on 
this evidence, the Board finds that Wallin element (1) is 
satisfied.

The Board further observes that, concerning Wallin element 
(2) and as mentioned previously, the veteran was granted 
service connection for a psychiatric disability in June 1974, 
and so this element of his secondary service connection claim 
has also been met.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's current 
cardiovascular disorder and his service-connected psychiatric 
disability, i.e., Wallin element (3).  The question presented 
in this case is essentially medical in nature.  Just as the 
veteran or his representative may not provide competent 
medical evidence, see Espiritu, supra, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The record on appeal, however, 
contains competent medical opinion evidence on this issue.  
As noted elsewhere in this decision, the Board remanded this 
case in August 2000 so that such medical nexus evidence could 
be obtained. 

The Board has reviewed the medical evidence of record, 
including the veteran's outpatient treatment and 
hospitalization records, as well as private treatment records 
and the report of an August 2001 VA examination.  The Board 
can identify nothing in the medical evidence to support the 
veteran's contention that his current cardiovascular disorder 
was caused by his service connected psychiatric disability.  
Notably, there is no medical opinion of record that purports 
to establish such a relationship.  

The August 2001 VA examiner was asked to specifically comment 
on the possibility of such a relationship.  After reviewing 
the claims file, examining the veteran and obtaining the 
opinions of two board-certified cardiologists, the examiner 
furnished an opinion which was contrary to the veteran's 
claim.  The examining physician reasoned that myocardial 
infarctions are caused by a well-defined sequence of events, 
beginning with an unstable arterial wall cholesterol plaque 
and ending with thrombus formation and occlusion of a heart 
artery.  The  examiner added that there are several risk 
factors that predispose a person to development of coronary 
artery disease -- these include hypertension, diabetes, 
hypercholesterolemia, hereditary factors and smoking.  He 
concluded that there is no evidence in the medical literature 
that mental disorders, specifically neurosis, lead or 
contribute to the development of atherosclerotic coronary 
disease.  It was thus his opinion that this veteran's cardiac 
condition was not caused by or made worse by his service-
connected neurosis or any other mental condition he may or 
may not have.  

The Board notes in passing that the August 2001 VA examiner's 
statement about hereditary factors is supported by a February 
1993 hospitalization summary, which found it significant that 
the veteran's father and younger brother both had heart 
attacks, both had revascularization procedures, and both died 
at age 49.  The record indicates that the veteran smoked, a 
risk factor noted by the August 2001 examiner.
The VA examiner's opinion thus appears to be consistent with 
other evidence of record.  As noted above, there is no 
medical evidence which suggests that the veteran's 
cardiovascular disease is related to his service-connected 
psychiatric illness.  The Board affords great weight to the 
opinion of the August 2001 VA examiner, and notes again that 
there is no competent medical evidence of record that 
conflicts with it.  

Support for the veteran's position emanates solely from his 
own statements and those of his representative.  In January 
1991, the veteran reported chest pain and a squeezing 
sensation in the chest and related this to high stress and 
anxiety associated with his work.  These symptoms were also 
reported on subsequent reports, including a September 1995 VA 
outpatient treatment report.  However, these reports appear 
to be no more than a recitation of the veteran's statements, 
and are not accompanied by specific medical findings or 
opinions establishing a relationship between the cardiac 
complaints and the veteran's psychiatric disability.  The 
Board accords these reports little weight of probative value.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact 
that a veteran's history is recorded in medical records does 
not transform it into a competent medical opinion].

The Board notes the contention of the veteran's 
representative in the February 2003 informal hearing 
presentation that, although the August 2001 VA examiner found 
that there is no support for a relationship between a 
neurosis and coronary problems, it has been "proven" that 
excessive worry and stress that may be associated with a 
neurosis can cause elevated blood pressure, which if deemed 
chronic, and depending on the severity, could eventually lead 
to a chronic coronary disability.  The representative has 
cited no medical evidence to support his statement.  As 
discussed above, the veteran's representative is a person 
without medical training and he is not competent to comment 
on matters requiring medical expertise, such as the etiology 
of the veteran's cardiovascular disorder.  See  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

The Board concludes, based on this record,  that there is not 
an approximate balance of positive and negative medical 
evidence concerning whether the veteran's cardiovascular 
disorder is proximately due to or the result of his service-
connected psychiatric disability.  A preponderance of the 
evidence is against the veteran's contention.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, Wallin 
element (3) has not been met, and service connection is 
therefore denied.  




ORDER

Service connection for a cardiovascular disorder, claimed as 
secondary to a service-connected psychiatric disability, is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

